OPINION ON REHEARING Holderman, J. This matter comes before the Court upon petition of Claimant for rehearing and Respondent’s objection to said petition. The Court, having heard oral argument in this cause and being fully advised in the premises, finds: That Claimant is basing its claim upon a one year’s delay in construction work for Respondent. The undisputed facts appear to bear out Claimant’s claim that for over one year it was precluded from doing the work it had contracted to do for Respondent and that the sole cause of said delay was the fault of Respondent. Claimant bases its alleged claim upon the fact that the year’s delay caused an increase in labor costs and in material costs and that it is entitled to the sum of $57,204.05. The work in question was for the remodelling of a basement, third floor and sixth floor of the State Capitol Building. The evidence shows that the failure to vacate the sixth floor caused a delay of well over one year. The parties have heretofore stipulated that Claimant is entitled to the sum of $38,794.00. In the original complaint, Claimant asked for the sum of $126,010.00, which was scaled down to $96,998.05, a reduction of approximately $30,000.00 from the original amount claimed. Approximately one-half of Claimant’s claim is made on behalf of subcontractors and material suppliers. It appears they also were delayed for about 11 months on the sixth floor remodelling project — all of the delay caused by Respondent. The record strongly supports the position that the subcontractors were required to pay higher labor and material costs due to the State’s delay. Illinois law holds that where proof of a legal wrong is made, there is a presumption of damages, and only the amount thereof is subject to further proof. (15 Illinois Law & Practice, chapter 13, section 231, 529.) This principle applies both to damages paid and unpaid by the injured party. In this case, most of the damages claimed remain unpaid. Illinois law permits proof of damages to consist of both paid and unpaid bills. The sole issue is whether the bills are reasonable; it is not relevant that they are paid or unpaid. The fact is that all that is required under Illinois law to prove the reasonableness of unpaid bills is that the evidence on point be competent. Hulse v. Midwest Emery Freight System (1973), 12 Ill. App. 3d 316, 319. In Illinois, a paid bill is prima facie evidence of its being reasonable. Omni Overseas Freighting Co. v. Cardell Insurance Agency (1979), 78 Ill. App. 3d 639. It is the Court’s opinion that Claimant is entitled to the sum of $57,204.05. An award is hereby made in that amount. ORDER ON MOTION TO CLARIFY Holderman, J. This cause coming on to be heard on the Court’s own motion to clarify our opinion on rehearing dated December 8, 1982; By said opinion we made an award in the amount of $57,204.05. In doing so it was our intention that said sum be awarded in addition to the $39,794.00 which we had previously awarded the Claimant on February 24, 1982. The total award to the Claimant in the case therefore was intended to be and is $96,998.05, the scaled down amount claimed noted on page one of our opinion of December 8,1982. By way of clarification, it is hereby ordered that Claimant be, and hereby is, awarded the sum of $96,998.05. ORDER ON MOTION TO WITHDRAW MOTION FOR CONSIDERATION Holderman, J. This matter comes before the Court upon motion of Respondent to withdraw its motion for reconsideration. Respondent’s motion to withdraw sets forth that Claimant has now evidenced that it has paid its subcontractors and therefore the question raised by Respondent in its motion for reconsideration is moot. Respondent’s motion to withdraw its motion for reconsideration is hereby granted and the Court’s order of December 17,1982, granting an award is hereby confirmed.